Name: 2014/223/EU: Commission Implementing Decision of 16 April 2014 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2014) 2474)
 Type: Decision_IMPL
 Subject Matter: trade;  land transport;  Asia and Oceania;  international trade;  competition;  mechanical engineering;  tariff policy
 Date Published: 2014-04-23

 23.4.2014 EN Official Journal of the European Union L 119/67 COMMISSION IMPLEMENTING DECISION of 16 April 2014 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2014) 2474) (2014/223/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3), and in particular Articles 4, 5, 7 and 10 thereof, After informing the Member States, Whereas: (1) After the entry into force of Regulation (EC) No 88/97 (the exemption Regulation), a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the anti-dumping duty extended to imports of certain bicycle parts from the People's Republic of China (the PRC) by Regulation (EC) No 71/97 (the extending Regulation) (the extended duty). The most recent Commission Decision concerning exemptions from the extended duty pursuant to exemption Regulation was adopted on 19 December 2011 (4). (2) The Commission has published in the Official Journal of the European Union successive lists of bicycle assemblers (5) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. Furthermore, lists of newly exempted bicycle assemblers and lists of revoked exemptions were published. 1. AUTHORISATION OF EXEMPTION (3) The Commission received from the party set out in table 1 all the information required for the determination of the admissibility of its request. Based on that information, the Commission found that the request was admissible pursuant to Article 4(1) of the exemption Regulation. Pursuant to Article 5(1) of the same Regulation, that party has received the suspension as from the day on which the Commission received its request. Table 1 Name Address Country TARIC additional code Ets Th Brasseur SA Rue des Steppes 13, 4000 LiÃ ¨ge Belgium B294 (4) The Commission established during the examination that the value of the parts originating in the PRC used in this party's assembly operations constituted less than 60 % of the total value of the parts used in those operations. Consequently, they fall outside the scope of Article 13(2) of Regulation (EC) No 1225/2009. (5) For that reason, and in accordance with Article 7(1) of the exemption Regulation, that party should be exempted from the extended duty. In accordance with Article 7(2), the exemption should take effect as from the date of receipt of its request and, in addition, its customs debt in respect of the extended duty should be considered void from the same date. (6) Since the exemption will apply only to the party specifically referred to in table 1 with its name and address, it is necessary that exempted party notifies the Commission (6) forthwith, of any changes to these (for instance, following a change in the name, legal form or address or following the setting up of new assembly entities). In such case, it is necessary that the party provides all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to this party. 2. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMIMATION (7) The Commission received from the parties under examination listed in table 2 all the information required for the prima facie determination of the admissibility of their requests for exemption. Based on that information, the Commission found that the requests were admissible pursuant to Article 4(1) of the exemption Regulation. (8) Pending a decision on the merits of requests from the parties under examination listed in table 2, payments of extended duty in respect of any imports of essential bicycle parts declared for free circulation by these parties should be suspended pursuant to Article 5 of the exemption Regulation. (9) Since the suspension will apply only to the parties specifically referred to in table 2 with their names and addresses, it is necessary that the parties notify the Commission (7) forthwith, of any changes to these (for instance following a change in the name, legal form or address or following the setting up of new assembly entities). In such case, it is necessary that the party provides all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to this party. Table 2 Name Address Country TARIC additional code c2g-engineering GmbH Schlesische StraÃ e 27, 10997 Berlin Germany B934 Solo International Oy Pyyntitie 1 B, 02230 Espoo Finland B940 Planet X Ltd Unit 6, Ignite Business Park, Magna Way, Rotherham S60 1FD UK A995 S.C EUROBIKE UNIVERSAL S.R.L., Street Asociatiei No 4, Movilita, Ialomita Romania B941 Longway Poland Sp. z o.o. ul. Rajdowa 3a, Konotopa, 05-850 OÃ ¼arÃ ³w Mazowiecki Poland B935 BBF Bike GmbH Carena Allee 8, 15366 Hoppegarten Germany B936 3. REJECTION OF REQUEST FOR EXEMPTION AND LIFTING RELATED SUSPENSION (10) The party set out in table 3 submitted a request for exemption from the extended anti-dumping duty. The payments of the customs debt in respect of the extended duty pursuant to Article 2(1) of the extending Regulation have been suspended pursuant to Article 5 of the exemption Regulation in respect of any imports of essential bicycle parts declared for free circulation by this party as from the day on which the Commission received its request. Table 3 Name Address Country TARIC additional code IBEROSELLE, LDA Vale Domingos 3750  321 Ã gueda Portugal B292 (11) This party limited its assembly operations to minor quantities and continues to import bicycle parts from the PRC only in quantities below the threshold of 300 units per type on a monthly basis. Therefore, this party has withdrawn its request for an exemption from the anti-dumping duty on bicycle parts. (12) On these grounds and pursuant to with Article 7(3) of the exemption Regulation, the Commission has to reject this party's request and lift the suspension of the payment of the extended duty laid down in Article 5 of the exemption Regulation. Consequently, the extended duty should be collected as from the date of receipt of the request for exemption submitted by this party, that is the date on which the suspension took effect. (13) What is said in the preceding recital does not exclude the application of an exemption subject to end-use control in accordance with Article 14 of the exemption Regulation. 4. REVOCATION OF EXEMPTION (14) For the party set out in table 4 the exemption should be revoked. Table 4 Name Address Country TARIC additional code Borge Kildemoes Cykelfabrik A/S Albanivej 7, Nr. Lyndelse, 5792 Arslev Denmark A166 (15) This party was exempted from the extended anti-dumping duty on bicycle parts. The party informed the Commission services that it had ended its assembly operations. For the sake of clarity, the exemption should therefore be revoked. 5. UPDATE OF REFERENCES TO CERTAIN EXEMPTED PARTIES (16) The exempted parties listed in table 5 came forward and informed the Commission that their name, legal form or address has changed. The Commission, after having examined the information submitted, concluded that those changes in no way affect the assembly operations with regard to the conditions of exemption set forth in the exemption Regulation. (17) While the exemptions of those parties from the extended duty authorised pursuant to Article 7(1) of the exemption Regulation remain unaffected, the references to those parties should be updated. Table 5 Former reference Change TARIC additional code Cannondale Europe BV Hanzepoort 27, NL-7575 DB Oldenzaal The name has been changed to Cycling Sports Group Europe B.V. A686 4Ever s.r.o. 2. KvÃ tna 267, CZ-742 13 StudÃ ©nka The address has been changed to MoravskÃ ¡ 842, 742 13 StudÃ ©nka, Czech Republic A558 Canyon Bicycles GmbH Koblenzer Strasse 236, DE-56073 Koblenz The address has been changed to Karl-Tesche-Str. 12, 56073 Koblenz, Germany A856 Kellys Bicycles sro KrajinskÃ ¡ 1 SK-92101 PieÃ ¡t'any The address has been changed to SlneÃ nÃ ¡ cesta 374, 922 01 VeÃ ¾kÃ © OrviÃ ¡te, Slovak Republic A551 Madirom PROD SRL Bd. Liviu Rebreanu nr. 130 RO-300748 TimiÃoara, TimiÃ The name and address has been changed to S.C. Madirom Prod S.R.L., Strada Stefan Procopiu Nr. 1, 300647 Timisoara, Judet Timis, Romania A896 Intercycles SA, F-85000 La Roche sur Yon, France The name and legal form has been changed to Arcade Cycles S.A.S. 8065 Veronese Luigi S.N.C. di Veronese Paolo e Elisabetta  Cicli Roveco Via Umberto I, 508 I-45023 Costa di Rovigo  IT The name and legal form has been changed to Cicli Roveco di Veronese Paolo & C. S.A.S. A402 Cobran snc di Perrino Agostino & C., Via Zingarina, 6 I-47900 Rimini  IT The name and legal form has been changed to Cobran S.R.L. A246 Schwinn-Csepel KerÃ ©kpÃ ¡rgyÃ ¡rtÃ ³ Ã ©s ForgalmazÃ ³ Rt. Duna LejÃ ¡rÃ ³ 7 H-1211 Budapest The name and address has been changed to Csepel Bicycle Manufacturing and Sales Company LTD., Duna LejÃ ¡rÃ ³ 7, H-1211 Budapest, Hungary A555 MICMO/Gitane, F-44270 Machecoul The name has been changed to Manufacture FranÃ §aise Du Cycle 8963 Metelli di Staffoni Mario & C.S.A.S. Via Trento 68 IT-25030 Trenzano (BS) The name has been changed to Metelli di Metelli Maria Rosa E C. S.A.S. A979 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 87 b, SL-1370 Logatec The address has been changed to TrÃ ¾aÃ ¡ka cesta 77, 1370 Logatec, Slovenia A630 Euro Bike Products ul. Starolecka 18 PL-61-361 Poznan The address has been changed to ul. Ostrowska 498, 498A, 61-324 PoznaÃ , Poland A849 Speedcross di Torretta P. e C. snc  Corso Italia 20  I-20020 Vanzaghello (MI) Italy The name has been changed to Speedcross di Torretta Luigi E C. s.n.c. A163 Code X Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie The name has been changed to: Skilledbike Sp. z o.o. A966 Gruppo Bici Srl  Via Pitagora 15  I-47023 Cesena The legal form has been changed to Gruppo Bici S.p.A. 8005 Bohemia Bike OkruÃ ¾nÃ ­ 110, Hlincova Hora CZ-373 71 Rudolfov The address has been changed to OkruÃ ¾nÃ ­ 697, 370 01 Ã eskÃ © BudÃ jovice, Czech Republic A605 Novus Bike s.r.o. HlavnÃ ­ 266 CZ-747 81 Otice The address has been changed to VanÃ urova 2985/20, 746 01 Opava 1, Czech Republic A553 HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the definitions set out in Article 1 of Regulation (EC) No 88/97 shall apply. Article 2 The party set out in table 1 is hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (8) to imports of certain bicycle parts from the People's Republic of China. The exemption shall take effect in relation to that party as from the date provided for in the column headed Date of effect. The exemption shall apply only to the party specifically referred to in table 1 with its name and address. The exempted party shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. Table 1 Exempted party Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Ets Th Brasseur SA Rue des Steppes 13, 4000 LiÃ ¨ge Belgium Article 7 29.5.2012 B294 Article 3 The parties listed in table 2 are under examination pursuant to Article 6 of Regulation (EC) No 88/97. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 shall be effective as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect. This suspension shall apply only to the parties specifically referred to in table 2 with their names and addresses. The party under examination shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of suspension. Table 2 Parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code c2g-engineering GmbH Schlesische StraÃ e 27, 10997 Berlin Germany Article 5 16.12.2013 B934 Solo International Oy Pyyntitie 1 B, 02230 Espoo Finland Article 5 26.7.2013 B940 Planet X Ltd Unit 6, Ignite Business Park, Magna Way, Rotherham S60 1FD UK Article 5 7.2.2013 A995 S.C EUROBIKE UNIVERSAL S.R.L. Street Asociatiei No 4, Movilita, Ialomita Romania Article 5 26.7.2013 B941 Longway Poland Sp. z o.o. ul. Rajdowa 3a, Konotopa, 05-850 OÃ ¼arÃ ³w Mazowiecki Poland Article 5 16.12.2013 B935 BBF Bike GmbH Carena Allee 8, 15366 Hoppegarten Germany Article 5 14.1.2014 B936 Article 4 The request for exemption from the extended anti-dumping duty submitted by the party set out in table 3 is hereby rejected pursuant to Article 7 of Regulation (EC) No 88/97. The suspension of payment of the extended anti-dumping duty is hereby lifted for this party pursuant to Article 7 of Regulation (EC) No 88/97, as from the date provided for in the column headed Date of effect. Table 3 Party for which the suspension shall be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code IBEROSELLE, LDA Vale Domingos 3750  321 Ã gueda Portugal Article 5 20.4.2012 B292 Article 5 The exemption of the party set out in table 4 from the payment of the extended anti-dumping duty is hereby revoked pursuant to Article 10 of Regulation (EC) No 88/97, as from the date provided for in the column headed Date of effect. Table 4 Party for which the exemption shall be revoked Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Borge Kildemoes Cykelfabrik A/S Albanivej 7, Nr. Lyndelse, 5792 Arslev Denmark Article 7 1 day after publication of the present Decision A166 Article 6 Updated references to the exempted parties listed in table 5 are provided for in the column headed New reference. The corresponding TARIC additional codes previously attributed to these exempted parties as provided for in the column headed TARIC additional code remain the same. Table 5 Exempted parties for which the reference shall be updated Former reference New reference Country TARIC additional code Cannondale Europe BV Hanzepoort 27, NL-7575 DB Oldenzaal Cycling Sports Group Europe B.V. Hanzepoort 27 7575 DB Oldenzaal, Netherlands Netherlands A686 4Ever s.r.o. 2. KvÃ tna 267, CZ-742 13 StudÃ ©nka 4Ever s.r.o. MoravskÃ ¡ 842 742 13 StudÃ ©nka, Czech Republic Czech Republic A558 Canyon Bicycles GmbH Koblenzer Strasse 236, DE-56073 Koblenz Canyon Bicycles GmbH Karl-Tesche-Str. 12 56073 Koblenz, Germany Germany A856 Kellys Bicycles sro KrajinskÃ ¡ 1 SK-92101 PieÃ ¡t'any KELLYS BICYCLES s.r.o. SlneÃ nÃ ¡ cesta 374 922 01 VeÃ ¾kÃ © OrviÃ ¡te, Slovak Republic Slovak Republic A551 Madirom PROD SRL Bd. Liviu Rebreanu nr. 130 RO-300748 TimiÃoara, TimiÃ S.C. Madirom Prod S.R.L. Strada Stefan Procopiu Nr. 1 300647 Timisoara, Judet Timis, Romania Romania A896 Intercycles SA, F-85000 La Roche sur Yon, France Arcade Cycles 78 Impasse Philippe-Gozola ZA Acti Est Parc Eco 85-1 85000 La Roche-sur-Yon, France France 8065 Veronese Luigi S.N.C. di Veronese Paolo e Elisabetta  Cicli Roveco Via Umberto I, 508 I-45023 Costa di Rovigo  IT Cicli Roveco di Veronese Paolo & C. S.A.S. Via Umberto I n.508 45023 Costa Di Rovigo, Italy Italy A402 Cobran snc di Perrino Agostino & C., Via Zingarina, 6 I-47900 Rimini  IT Cobran S.R.L. Via Della Zingarina 6 47900 Rimini (RN), Italy Italy A246 Schwinn-Csepel KerÃ ©kpÃ ¡rgyÃ ¡rtÃ ³ Ã ©s ForgalmazÃ ³ Rt. Duna LejÃ ¡rÃ ³ 7 H-1211 Budapest Csepel Bicycle Manufacturing and Sales Company LTD. Duna LejÃ ¡rÃ ³ 7 1211 Budapest, Hungary Hungary A555 MICMO/Gitane, F-44270 Machecoul Manufacture FranÃ §aise Du Cycle 27 rue Marcel BruneliÃ ¨re 44270 Machecoul, France France 8963 Metelli di Staffoni Mario & C.S.A.S. Via Trento 68 IT-25030 Trenzano (BS) Metelli di Metelli Maria Rosa E C. S.A.S. Via Trento 68 25030 Trenzano (BS), Italy Italy A979 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 87 b, SL-1370 Logatec Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 77 1370 Logatec, Slovenia Slovenia A630 Euro Bike Products ul. Starolecka 18 PL-61-361 Poznan Euro Bike Products ul. Ostrowska 498, 498A 61-324 PoznaÃ , Poland Poland A849 Speedcross di Torretta P. e C. snc  Corso Italia 20  I-20020 Vanzaghello (MI) Italy Speedcross di Torretta Luigi E C. s.n.c., Corso Italia 20, 20020 Vanzaghello (MI), Italy Italy A163 Code X Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie Skilledbike Sp. z o.o. Olszanka 109 33-386 Podegrodzie, Poland Poland A966 Gruppo Bici Srl  Via Pitagora 15  I-47023 Cesena Gruppo Bici S.p.A. Via Pitagora 15 47521 Cesena, Italy Italy 8005 Bohemia Bike OkruÃ ¾nÃ ­ 110, Hlincova Hora CZ-373 71 Rudolfov Bohemia Bike a.s. OkruÃ ¾nÃ ­ 697 370 01 Ã eskÃ © BudÃ jovice, Czech Republic Czech Republic A605 Novus Bike s.r.o. HlavnÃ ­ 266 CZ-747 81 Otice Novus Bike s.r.o. VanÃ urova 2985/20 746 01 Opava 1, Czech Republic Czech Republic A553 Article 7 This Decision is addressed to the Member States and to the parties listed in Articles 2, 3, 4, 5 and 6. It is also published in the Official Journal of the European Union. Done at Brussels, 16 April 2014. For the Commission Karel DE GUCHT Member of the Commission (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) OJ L 343, 23.12.2011, p. 86. (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86. (6) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu. (7) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu. (8) OJ L 228, 9.9.1993, p. 1.